                     Case 1:18-cv-06093-JPO Document 62 Filed 09/25/19 Page 1 of 2
                                         CAHILL GORDON & REINDEL LLP
                                                  EIGHTY PINE STREET
                                                NEW YORK, NY 10005-1702

ROBERT A. ALESSI         CHARLES A. GILMAN            TELEPHONE: (212) 701-3000       GEOl'FREY E. LIEBMANN        MICHAEL A. SHERMAN
HELENE ll. BANKS         ARIEL GOLDMAN                    WW\V.CAHILL.COM             BRIANT. MARKLEY              DARREN SILVER
ANIHUDH BANSAL           JASON M. HALL                                                MEGHAN N. McDERMO'l7'        JOSIAH M. SLOTNICK
DAVID L. BARASH          WILLIAM M. HARTNETf                                          WILLIAM J. MILLER            RICHARD A. STIEGLITZ JR.
LANDIS C. BEST           NOLA B. HELLER                   1990 K STREET, N.W.         NOAH B. NEWITZ               ROSS E. STURMAN
BRADLEY J. BONDI         CRAIG M. HOROWITZ            WASIIINGTON, DC 20006-1181      MICHAEL J. OHLER             SUSANNA M. SUII
BROCKTON ll. BOSSON      DOUGLASS. HOROWITZ                                           DA YID R. OWEN               ANTHONY K. TAMA
JAMES .I. CLARK          TIMOTIIY B. HOWELL                  ( 202) 862-8900          JOHN PAPACHRISTOS            JONATHAN D. THIER
CHRISTOPHER W. CLEMENT   DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             SEAN P. TONOLLI
AYANO K. CREED           ELA! KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DECOSSARD   JOHN A. TRIPODORO
SEAN M. DA VIS           BRIANS. KELLEHER               2,~ MONUMENT STREET           SHEILA C. RAMESH             GLENN J. WALDRIP,Jll.
STUART G. DOWNING        RICHARD KELLY                      LONDON EC3R BAJ           MICHAEL W. REDDY             II ER BERT S. WASHER
ADAM M. DWORKIN          CHERIE R. KISER*                 H•l• (0) 20 7920 9800       OL!cG REZZY                  MICHAEL B. WEISS
ANASTASIA EFIMOVA        JOEL KURTZBERG                                               JAMES ROBINSON               DAVID WISHENGRAD
JENNIFER B. EZRING       TED B. LACEY                                                 THORN ROSENTHAL              COREY WRIGHT
HELENA S. FRANCESCHI     MARC R. LASHBROOK             WRITER'S DlllECT NUMBER        TAMMYL. ROY                  JOSHUA M. ZELIG
JOAN MURTAGH FRANKEL     ALIZA R. LEVINE                                              JONATHAN A. SCHAl'FZIN       DANIELJ. ZUBKOl'F
JONATHAN J. FRANKEL      JOEL H. LEVITIN
                                                                                                                     • ADMITfED IN DC ONLY


                                                        (212) 701-3352

                                                                                                      September 20, 2019


                           Re:       The Bank ofNew York Mellon, London Branch v. Cart I,
                                     Ltd., et al., No. 18-cv-06093 (S.D.N.Y.)

           Dear Judge Oetken:

                          We represent interpleader defendant Deutsche Bank AG ("Deutsche Bank") in the
           above-referenced matter and write on behalf of Deutsche Bank and CRC Credit Fund, Ltd.
           ("CRC"). Pursuant to the Court's September 9, 2019 Opinion and Order, Dkt. No. 57 (the
           "Opinion"), the parties have met and conferred regarding further proceedings. Deutsche Bank
           intends to move for reconsideration of the Opinion under Local Civil Rule 6.3, and pursuant to
           Rule 6.3, Deutsche Bank's intended motion is due September 23, 2019.

                            In light of Deutsche Bank's forthcoming motion, the parties request that the Court
            set the following schedule for further proceedings:

                                 •   Pursuant to Local Civil Rule 6.3, Deutsche Bank shall file its motion for
                                     reconsideration no later than September 23, 2019.

                                 •   CRC shall file its opposition to Deutsche Bank's motion for
                                     reconsideration, which would be due October 7, 2019 pursuant to Local
                                     Civil Rule 6.l(b)(2), no later than October 15, 2019.

                                 •   Deutsche Bank shall file its reply in further support of its motion for
                                     reconsideration no later than October 29, 2019.

                                 •   Deutsche Bank's deadline to answer CRC's Amended Crossclaims,
                                     currently set for September 23, shall be extended one week to September
                                     30,2019.
        Case 1:18-cv-06093-JPO Document 62 Filed 09/25/19 Page 2 of 2
CAHILL GORDON   & REINDEL LLP


                                                      -2-




                      •   Following the Court's ruling on Deutsche Bank's motion for
                          reconsideration, the parties shall meet and confer regarding any further
                          proceedings and will submit ajoint letter within 14 days of the Court's
                          decision.

                The parties have not previously requested adjournment or extension of the
deadlines set forth above.

                                                                     Respectfu.lly submitted,        @
                                                                                          (}         '~
                                                                                   k    )kv?2?£~, /'
                                                                     David G. Januszewski

The Honorable J. Paul Oetken
U.S. District Court, Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

BYECF

cc:    All counsel (by ECF)

                           So Ordered. The parties shall adhere to the deadlines
                          described herein.
                           September 25, 2019
